                                        IN THE
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             WESTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA                       )   PETITION FOR WRIT OF HABEAS
                                               )    CORPUS AD PROSEQUENDUM
              v.                               )
                                               )
MICHAEL SCOTT DEAR                             )   Case No: 1:19CR00047
DOB: xx-xx-1977                               )
SSN: xxx-xx-6288                               )

        Your petitioner, United States of America, by Suzanne Kerney-Quillen, Special Assistant
United States Attorney for the Western District of Virginia, respectfully shows:
        1. That the case is a prosecution upon an Indictment against the defendant for violation
of Title 21, United States Code, Section 846.
        2. That the presence of the defendant before the United States District Court for the
Western District of Virginia at Abingdon, Virginia, scheduled for an Initial Appearance and/ or
Arraignment at 10:00 a.m., on November 14, 2019, is necessary and he is now in the custody of
the Bristol Virginia Jail.
        WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Prosequendum be
issued to the United States Marshal for the Western District of Virginia, or any other authorized
United States Marshal, who shall bring the defendant before the Court at the above time and
place.
Dated: 10/30/19                                       /s/ Suzanne Kerney-Quillen
                                                      Special Assistant United States Attorney
******************************************************************************
TO:      Bristol Virginia Jail
        417 Cumberland St.
        Bristol, VA 24201
        Phone: 276-645-7430
IN THE EVENT THE INMATE IS TO BE TRANSFERRED TO ANOTHER FACILITY
BEFORE THE REQUESTED DATE OF APPEARANCE, PLEASE NOTIFY THE
ASSISTANT U.S. ATTORNEY LISTED ABOVE AT (276) 628-4161.
GREETINGS:
        WE COMMAND YOU that you surrender the body of MICHAEL SCOTT DEAR,
detained in the Bristol Virginia Jail, under your custody as it is said, to the United States Marshal
for the Western District of Virginia, or one of his Deputies, or any other authorized United States
Marshal, to the end that his body will be before the United States District Court for the Western
District of Virginia, at Abingdon, Virginia, on the 14th day of November 2019, at 10:00 a.m., or
at such other time or times as the District Court may direct.

ENTER:     The ________ day of October 2019.                  _______________________
                                                              United States Magistrate Judge




Case 1:19-cr-00047-JPJ-PMS Document 74 Filed 10/30/19 Page 1 of 2 Pageid#: 81
       TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT
       OF VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL:

       TO EXECUTE:

        WE COMMAND that you proceed to the Bristol Virginia Jail, and remove therefrom the
body of MICHAEL SCOTT DEAR and produce him under safe and secure conduct before the
United States District Court for the Western District of Virginia, at Abingdon, Virginia, on the
14th day of November 2019, at 10:00 a.m., or at such other time or times as the District Court
may direct; and upon completion of the case, return the said MICHAEL SCOTT DEAR to the
Bristol Virginia Jail.

                                                           JULIA C. DUDLEY, CLERK

                                                           BY: _________________________
                                                               Deputy Clerk


CUSTODY ASSUMED:

EXECUTED this _________ day of _______________, 2019.

              BY:     ____________________________
                       United States Marshal/Deputy


RETURNED:

EXECUTED this ________ day of ___________________, 2019.

              BY:       ____________________________
                         United States Marshal/Deputy




SENTENCED STATE PRISONER:                  Yes:                   No:




Case 1:19-cr-00047-JPJ-PMS Document 74 Filed 10/30/19 Page 2 of 2 Pageid#: 82
